Magie, C. J.
(dissenting).
Appellant’s ancestor, Calvin Dodd, was executor of Stephen H. Dodd, deceased, and neglected to record a mortgage made to him to secure the payment of money which was or might become assets of Stephen’s estate. By that neglect the money was lost. Despondent is a beneficiary under Stephen’s will.
Calvin Dodd’s estate, which has come to appellant by will, was .not increased in amount or enhanced in value by reason of Calvin’s misconduct. There is no ground to claim that equity should require appellant to surrender property received by him from his ancestor because his ancestor acquired it by fraud.
It is the ordinary case of waste committed by an executor. For such waste an action against the executors and administrators of the defaulting executor was expressly given by section 3 of the “Act concerning executors and the administration and distribution of intestates’ estates,” passed March 2d, 1795. Rev. L. p. 174. The provisions of that section have continued in our legislation to this day and are now contained in section 6 of the act of like title. 2 Gen. Stat. p. 1426.
By the same legislation an action was expressly given against executors or administrators for the torts of the testator or intestate.
Since 1797 heirs and devisees have been, by statute, made liable to actions by creditors of the testator or the intestate ancestor.
But no legislation has ever imposed upon heirs or devisees or legatees a liability to actions for waste or torts committed by the ancestor or testator. No such liability existed at common law, and I cannot concur in the notion that it can be imposed by a court in the absence of legislation.
Whether, when a judgment has been .recovered at law in an action against a personal representative for the waste or tort of the testator or intestate, and there is a deficiency of personal assets, lands descended or devised may be resorted to to satisfy the judgment, otherwise than by an order for sale obtained in the orphans court, need not be considered. The doctrine of Houston v. Levy, 17 Stew. Eq. 6, is novel, and I think the case *338stands alone, but, if sound, it is inapplicable here because no judgment was ever recovered at law.
Nor is there any ground to claim that a trust relation was created, for if Calvin had collected the money on the mortgage jt would have been merely assets in his hands for the payment of debts and for distribution.
For this reason I am constrained to vote to reverse.
For reversal and modification — Collins, Depue, Dixon, Lippincott, Van Syokel, Adams, Bogert, Hendrickson, Nixon, Vredenburgii — 10.
For reversal — The Chief-Justice, Garrison, Ludlow — 3.
For affirmance — None.